 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Longshoremen's Association, Local333, AFL-CIO and Rukert Terminals Corpora-tion and International Longshoremen's' Asso-ciation, Local 1429, AFL-CIO. Case 5-CD-27615 December 1983DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISThe charge in this Section 10(k) proceeding wasfiled 24 May 1983 by the Employer, alleging thatthe Respondent, International Longshoremen's As-sociation, Local 333, AFL-CIO, (Local 333), vio-lated Section 8(b)(4)(D) of the National Labor Re-lations Act by engaging in proscribed activity withan object of forcing the Employer to assign certainwork to employees it represents rather than to em-ployees represented by International Longshore-men's Association, Local 1429, AFL-CIO (Local1429). The hearing was held 29 June 1983 beforeHearing Officer Gary L. Simpler.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.1. JURISDICTIONThe Company, a Maryland corporation, is en-gaged in a pier and warehousing operation in thePort of Baltimore, Maryland, where it annuallyprovides services to companies in interstate andforeign commerce valued in excess of $50,000. Theparties stipulate, and we find, that the Employer isengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act and that Local 333 andLocal 1429 are labor organizations within themeaning of Section 2(5) of the Act.II. THE DISPUTEA. Background and Facts of DisputeThe Employer's primary business is the ware-housing of cargo which has been unloaded fromships. The work of unloading cargo at the Employ-er's pier is performed as follows: A cargo ownercontracts with a stevedoring company, whose em-ployees are represented by Local 333, to unloadcargo from a ship and with the Employer, whoseemployees are represented by Local 1429, to ware-house cargo. When a ship docks, employees repre-Despite notice, Local 1429 did not appear at the hearing.268 NLRB No. 52sented by Local 333 unload the cargo from theship onto the pier and then move it with the steve-doring company's forklifts to an intermediate pointof rest to avoid congestion on the pier. Usually theintermediate point of rest is to the side of the un-loading area or just inside the warehouse doors.When cargo reaches its intermediate point of rest,employees represented by Local 1429, using theEmployer's forklifts, move it to its final point ofrest either inside the warehouse or in the outsidestorage yard.On 12 May 1983, employees of ITO Corporation(a stevedoring company), who are represented byLocal 333, began unloading the cargo of the shipNorad Thor onto the pier and placing it at its inter-mediate point of rest and the Employer's employ-ees began moving the cargo to its final point ofrest. According to the Employer, around 2 p.m.Garris McFadden, president of Local 333, orderedthe four or five employees represented by Local1429 who were transporting the cargo to its finalpoint of rest to stop working and instructed theemployees represented by Local 333 to carry thecargo all the way to its final point of rest. McFad-den denies ordering the employees represented byLocal 1429 to stop transporting the cargo. Shortlythereafter, George F. Nixon Jr., the Employer's ex-ecutive vice president, approached McFaddenwhere the Norad Thor cargo was being unloaded.According to Nixon, McFadden told him thatunder a new procedure employees represented byLocal 333 would transport the cargo all the way toits final point of rest and that if employees repre-sented by Local 1429 loaded the cargo he wouldpull his men off the job. McFadden denies makingthis statement as well. Thereafter, employees repre-sented by Local 333 unloaded all the cargo fromthe Norad Thor and transported it to its final pointof rest.B. Work in DisputeThe disputed work involves the movement ofcargo which is discharged off a ship onto thewharf or pier to its final point of rest in a ware-house or storage yard. This work is performedwith the use of forklifts. The cargo is stored at var-ious locations inside of the warehouse, or at pointsaround the storage yard at the direction of Rukertand in compliance with the specifications orderedby the shipper.C. Contentions of the PartiesThe Employer contends there is reasonable causeto believe that Section 8(b)(4)(D) has been violatedand that the dispute is properly before the Board.Regarding the merits of the dispute, the Employer366 LONGSHOREMEN ILA LOCAL 333 (RUKERT TERMINALS)contends that the disputed work should be award-ed to its employees who are represented by Local1429 based on: its collective-bargaining agreementwith Local 1429 and the lack of any collective-bar-gaining agreement with Local 333; employer pastpractice; relative skills and economy and efficiencyof operations; and the absence of any joint boarddeterminations, union agreements, or arbitration de-cisions bearing on the dispute.In essence, Local 333 contends that this case isnot properly before the Board because its actions"have not harmed the Employer" and becauseLocal 1429 has not asked the Board to award thework in dispute to employees represented by it.Regarding the merits of the dispute, Local 333 con-tends that employees represented by it should beawarded the disputed work based on: a determina-tion by the Baltimore District Council of the Inter-national Longshoremen's Association, Local 1429'scollective-bargaining agreement, employer pastpractice, area practice, and economy and efficiencyof operations.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.As noted above, according to the Employer's ex-ecutive vice president, Local 333's president,McFadden, threatened a work stoppage if employ-ees represented by Local 333 were not permitted todo the disputed work. An employee represented byLocal 1429 also testified that McFadden orderedthem to stop doing the disputed work. SinceMcFadden denied making either of these state-ments, there is a conflict in testimony over whetherSection 8(b)(4)(D) has been violated. It is well set-tled, however, that a conflict in testimony does notprevent the Board from proceeding under Section10(k), for, in such cases, the Board is required tofind only that there is reasonable cause to believethat the Act has been violated.2Accordingly, with-out making a credibility resolution, we find, basedon the foregoing evidence, and the record as awhole, that there is reasonable cause to believe thatSection 8(b)(4)(D) has been violated.3I Operating Engineers Local 139 (McWad Inc.), 262 NLRB 1300, 1302fn. 6 (1982).s There is no evidence or contention that either Local 1429 or the em-ployees it represents have disclaimed the disputed work. On the contrary.two of the employees represented by Local 1429 testified in support of anaward of such work to them. Accordingly, we find no merit in Local333's contention that the Board should not proceed because Local 1429As noted above, Local 333 contends that theBoard should not proceed because the BaltimoreDistrict Council of the International Longshore-men's Association has awarded the disputed workto the employees whom it represents rather thanthe employees represnted by Local 1429. Section10(k) of the Act empowers the Board to hear juris-dictional disputes unless "the parties to such dis-pute submit to the Board satisfactory evidence thatthey have adjusted, or agreed upon methods forthe voluntary adjustments of the dispute." Al-though Local 333 claims that the Baltimore Dis-trict Council sent a letter to the Board stating itsdetermination after holding a hearing at which itand Local 1429 participated, Local 333 has failedto introduce either a copy of such letter or anyother documentary evidence verifying the Balti-more District Council's determination. Moreover,as Local 333 admitted, the Employer does not havea collective-bargaining agreement with it and didnot participate in whatever proceeding took placebefore the Baltimore District Council. According-ly, we find that there is no agreed-upon method forvoluntary adjustment of the dispute within themeaning of Section 10(k) of the Act and that thisdispute is properly before the Board for determina-tion.E. Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1. Certification and collective-bargainingagreementsNeither of the labor organizations involved inthis dispute has been certified by the Board as thecollective-bargaining representative of the Employ-er's employees in an appropriate unit. The Employ-er currently has a collective-bargaining agreementwith Local 1429 covering the wages and workingconditions of the employees in its warehouse oper-ating department. Section 12(d) of their collective-bargaining agreement provides:has not asked the Board to award the work to the employees it repre-sents.367 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCheckers, tractor drivers, or forklift operatorsworking simultaneously and in conjunctionwith longshoremen on the pier, loading or dis-charging a vessel, or receiving cargo deliveredto the warehouse by a longshoremen drivershall be paid the front door rate.The employees who have been performing the dis-puted work are "forklift operators" and have beenpaid the "front door rate" in accordance with theforegoing provision of the contract. The Employernotes that the foregoing provision expressly con-templates that employees represented by Local 333will carry cargo only as far as the "front door" ofthe warehouse, where it will be received by em-ployees represented by Local 1429. Accordingly,we find that the collective-bargaining agreementbetween the Employer and Local 1429 specificallyencompasses the work in dispute. The record fur-ther indicates that the Employer has no collective-bargaining agreement with Local 333. We there-fore find that the factor of collective-bargainingagreements favors an award of the disputed workto the Employer's employees who are representedby Local 1429.2. Company preference and past practiceThe record indicates that the Employer has his-torically assigned the disputed work to its own em-ployees represented by Local 1429. AlthoughLocal 333 presented evidence that the employees itrepresents have carried bagged cargo into the Em-ployer's warehouse and then piled the bags, theEmployer presented unrefuted evidence that thiskind of work has not been done for 18 years. Basedon the foregoing, we find that the Employer's pastpractice favors an award of the disputed work toits employees represented by Local 1429.At the hearing and in its brief, the Employer ex-pressed its preference that the disputed work con-tinue to be performed by its employees representedby Local 1429. While we do not afford controllingweight to this factor, we find it favors an award ofthe work in dispute to employees represented byLocal 1429.3. Area and industry practiceLocal 333 contends that area practice supportsits claim to the disputed work. Local 333 presentedevidence that the practice in other facilities was foremployees represented by Local 333 to unloadcargo and transport it to its final resting point. TheEmployer contends that the area practice is not rel-evant because the Employer's facility is unique.The Employer presented uncontradicted evidencethat it operates the only privately owned marineterminal and warehouse which handles bulk freightand which specializes in long-term storage, sortingof cargo, and order picking for customers. Accord-ingly, we find that the factor of area practice is nothelpful to our determination.4. Relative skills and economy and efficiencyof operationsThe record contains uncontradicted evidencethat employees represented by both Local 333 andLocal 1429 operate forklifts. The Employer, how-ever, presented uncontradicted evidence that itsemployees have been trained in the proper proce-dures for sorting and storing cargo. Local 333 pre-sented no evidence that employees represented byit are familiar with such procedures. We thereforefind that the factor of relative skills favors anaward of the disputed work to employees repre-sented by Local 1429.With respect to economy and efficiency of oper-ations, the Employer presented uncontradicted evi-dence that the composition of the Local 333 gangvaries from vessel to vessel depending on the steve-doring company hired by the cargo owner and thegang members available, and that it would be moreefficient and economical to have its regular em-ployees perform the disputed work. Furthermore,as noted above, the latter employees already havebeen trained in the proper procedures for sortingand storing cargo. Local 333 argues it is more eco-nomical to have employees represented by it per-form the work since the work would be coveredby the stevedoring company's bill to the cargoowner. However, it makes no showing that anaward of the work in dispute to employees repre-sented by it in fact would be as economical as anaward to employees represented by Local 333.We find, therefore, that the factor of economyand efficiency of operations favors an award of thedisputed work to the employees represented byLocal 1429.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by Local1429 are entitled to perform the work in dispute.We reach this conclusion relying on the Employ-er's collective-bargaining agreement with Local1429, company preference and past practice, rela-tive skills, and economy and efficiency of oper-ations. In making this determination, we are award-ing the work to employees represented by Local1429, not to that Union or its members. The deter-mination is limited to the controversy that gaverise to this proceeding.368 LONGSHOREMEN ILA LOCAL 333 (RUKERT TERMINALS)DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1. Employees of Rukert Terminals Corporationrepresented by the International Longshoremen'sAssociation, Local 1429, AFL-CIO, are entitled tomove cargo from its intermediate point of rest onthe pier to its final point of rest in a warehouse orstorage yard of Rukert Terminals Corporation inBaltimore, Maryland.2. International Longshoremen's Association,Local 333, AFL-CIO, is not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to forceRukert Terminals Corporation to assign the disput-ed work to employees represented by it.3. Within 10 days from this date, InternationalLongshoremen's Association, Local 333, AFL-CIO, shall notify the Regional Director for Region5 in writing whether it will refrain from forcingthe Employer, by means proscribed by Section8(bX4)(D), to assign the disputed work in a mannerinconsistent with this determination.369